Title: To James Madison from William Simmons, 13 July 1816
From: Simmons, William
To: Madison, James


        
          Sir
          Washington July 13th. 1816
        
        The enclosed letter from Captain Samuel Perkins who for many years acted in the Quarter Master Department at West Point in the State of New York, and has been charged with the disbursement of large sums of public Money at that post, as well as in this City, and at other places, all of which he has to my knowledge honourably and faithfully accounted for, and has always borne the reputation of a faithful vigilent public Officer. It was at his instigation that the charges were preferred of fraud and peculation against the United States by Captain Alden Partridge one of the Professors of the Military Accademy at West Point, whose conduct was so fully invistigated and so highly censured by the Court of Enquiry who were so long sitting at West Point at such an enormus expence—and whose voluminous proceedings were so long before you previous to your departure from this City. At which time I called repeatedly upon the Secy of War, at the instance of some of the officers; to know the decision, when I was informed that you had not yet decided upon it, but soon after your departure from here, I

was told by the Secy of war that it had been so far decided that Captain Partridge was to be superceeded in his Command, which was to devolve upon Major William Mc.Ree, who had not yet returned from his tour to france; this information the Secy of war authorized me to communicate, which I have done to many officers of the army and at West Point. It would appear by the enclosed letter that Captain Partridge is yet in Command, and is Still conducting himself in further unjustifiable conduct and as the writed [sic] of the enclosed letter intimates that he has been censured for his Acts in this business, and is to be removed from Office (perhaps he may not be considered a proper person to witness the expenditure of so large an appropriation as was made the last Session of Congress for the Military Accademy at West Point) I called at the war office for the purpose of laying the letter before the Secy of War agreably to the suggestion of the writer, but I find that he has gone to Georgia, and there is no person at the Office who can take any order upon it. I have therefore thought it proper to enclose the letter to you, for your perusal and information, of which I have informed the author—and I will be thankful for you to return it to me when you have done with it. I am very respectfully your Obt Servt
        
          Wm Simmons
        
      